Exhibit 10.1
 
 
SECOND AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT
 
This Second Amendment to Warehousing Credit and Security Agreement (this
"Amendment"), is entered into effective as of the 20th day of December, 2007 by
and among CENTERLINE MORTGAGE CAPITAL INC., a Delaware corporation and
CENTERLINE MORTGAGE PARTNERS INC., a Delaware corporation (individually and
collectively, the "Borrower"), the lenders party to the Credit Agreement, as
defined hereafter (individually, a "Lender" and collectively, the "Lenders"),
and CITICORP USA, INC., as agent for the Lenders ("Agent").
 
Section 1.   Recitals.  Borrower, Agent, and Lenders are parties to that certain
Warehousing Credit and Security Agreement dated May 31, 2007, (the "Credit
Agreement") for the purposes and consideration therein expressed.  Borrower,
Agent, and the Lenders desire to reduce the Commitment and make certain other
amendments to the Credit Agreement as more particularly set forth
herein.  Therefore, Borrower, Agent, and the Lenders hereby agree as follows,
intending to be legally bound:
 
Section 2.   Definitions and References.  Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms in the Credit Agreement
shall have the same meanings whenever used in this Amendment.
 
Section 3.   Amendments.  The Credit Agreement is hereby amended, as follows:
 
(a)         The following definition is hereby amended and restated in or added
to, as applicable, Section 1.1 of the Credit Agreement as follows:
 
             "Commitment" means the commitment of the Lenders to make Advances
hereunder in an aggregate principal amount at any time outstanding that shall
not exceed an amount equal to ONE HUNDRED FIFTY MILLION AND NO/100 DOLLARS
($150,000,000.00), subject to any increases or decreases of such amount pursuant
to the terms of this Agreement; provided, however, that no Lender's portion of
such Advances may ever exceed its Commitment Amount.
 
(b)         Section 2.4(a) of the Credit Agreement is hereby amended and
restated to read as follows:
             

          "(a)             Except as provided in Section 2.4(c) below, the
unpaid amount of each Advance hereunder shall bear interest from the date of
such Advance until paid in full, at a rate of interest (the "Basic Rate") equal
to a floating rate of interest which is equal to 70 basis points (0.70%) per
annum over the LIBOR Rate."
 
(c)          Schedule 1to the Credit Agreement is deleted in its entirety and
Schedule 1to this Amendment is given in substitution and replacement thereof.
 
Section 4.  Representations and Other Agreements.  Borrower represents and
warrants that all of the representations and warranties contained in the Credit
Agreement and all instruments and documents executed pursuant thereto or
contemplated thereby are true and correct in all material  respects on and as of
this date (except to the extent of changes resulting from transactions
contemplated and permitted by the Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and except to the extent that such
representations and warranties relate expressly to an earlier date).
 
 
Page 1

--------------------------------------------------------------------------------


 
Section 5.  Representations.  Except as otherwise specified herein, the terms
and provisions hereof shall in no manner impair, limit, restrict or otherwise
affect the Obligations of Borrower as evidenced by the Loan Documents.  Borrower
hereby acknowledges, agrees, and represents that (i) Borrower is indebted to
Lenders pursuant to the terms of the Credit Agreement and the Notes, as modified
hereby; (ii) the liens, security interests and assignments created and evidenced
by the Loan Documents are, respectively, first, prior, valid and subsisting
liens, security interests and assignments against the Collateral and secure all
indebtedness and obligations of Borrower to Lenders under the Notes, the Credit
Agreement, all other Loan Documents, as modified herein; (iii) there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Loan Documents, and the other obligations created or evidenced
by the Loan Documents; (iv) Borrower has no claims, offsets, defenses or
counterclaims arising from any of the Agent's or Lenders' acts or omissions with
respect to the Loan Documents, or the Agent's or Lenders' performance under the
Loan Documents; and (v) Borrower is not in default and no event has occurred
which, with the passage of time, giving of notice, or both, would constitute a
default by Borrower of Borrower’s obligations under the terms and provisions of
the Loan Documents.
 
Section 6.  Severability.  In the event any one or more provisions contained in
the Credit Agreement or this Amendment should be held to be invalid, illegal or
unenforceable in any respect, the validity, enforceability and legality of the
remaining provisions contained herein and therein shall not be affected in any
way or impaired thereby and shall be enforceable in accordance with their
respective terms.
 
Section 7.  Ratification of Agreements.  (a) Except as amended hereby, Borrower
ratifies and confirms that the Credit Agreement, the Notes, and all other Loan
Documents are and remain in full force and effect in accordance with their
respective terms and that all Collateral is unimpaired by this Amendment and
secures the payment and performance of all indebtedness and obligations of
Borrower under the Notes, the Credit Agreement, and all other Loan Documents, as
modified hereby.  Borrower shall execute and deliver a new Note to CITICORP USA,
INC. in the amount of its new reduced Commitment Amount.
 
(b)            The undersigned officer of the Borrower executing this Amendment
represents and warrants that he has full power and authority to execute and
deliver this Amendment on behalf of the Borrower, that such execution and
delivery has been duly authorized by all necessary corporate action of Borrower,
and represents and warrants that the resolutions and affidavits previously
delivered to Agent, in connection with the execution and delivery of the Credit
Agreement, are and remain in full force and effect and have not been altered,
amended or repealed in anyway.
 
(c)            Any reference to the Credit Agreement in any Loan Document shall
be deemed to be references to the Credit Agreement as amended hereby.
 
Section 8.  No Waiver.  Borrower agrees that no Event of Default and no Default
has been waived or remedied by the execution of this Amendment by Agent and
Lenders, and any such Default or Event of Default heretofore arising and
currently continuing shall continue after the execution and delivery hereof.
 
 
Page 2

--------------------------------------------------------------------------------


 
Section 9.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and, to the extent applicable,
by federal law.
 
Section 10.     Counterparts and Gender.  This Amendment may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Each gender used herein shall
include and apply to all genders, including the neuter.
 
Section 11.    NO ORAL AGREEMENTS. THIS AMENDMENT, THE CREDIT AGREEMENT, THE
NOTES, AND THE OTHER LOAN DOCUMENTS, AS MODIFIED AND AMENDED HEREBY, REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
EXECUTED this 20th day of December, 2007 to be effective as of the date first
written above.
 
[SIGNATURE PAGES FOLLOW]
 


Page 3

--------------------------------------------------------------------------------


 
 


  BORROWER:       CENTERLINE MORTGAGE CAPITAL INC.,   a Delaware corporation    
      By: __/s/ James L. Duggins                               Name:___James L.
Duggins                              Title:____Chief Executive
Officer                            CENTERLINE MORTGAGE PARTNERS INC.,   a
Delaware corporation           By: __/s/ James L.
Duggins                               Name:___James L.
Duggins                              Title:____Chief Executive
Officer                 

 
 
 

--------------------------------------------------------------------------------




 

  CITICORP USA, INC., as Agent           By: __/s/ Amir
Kirkwood                                    Name:___Amir
Kirkwood                                   Title:____Vice
President                                            CITICORP USA, INC., as a
Lender           By: __/s/ Amir Kirkwood                                   
Name:___Amir Kirkwood                                   Title:____Vice
President                                 

 
 


- 5 -

--------------------------------------------------------------------------------


 
 

  SUNTRUST BANK,   a Georgia banking corporation, as a Lender           By:
___/s/ Derrick Brown                                   Name:_Derrick
Brown                                         Title:__First Vice
President                             



 
 
- 6 -

--------------------------------------------------------------------------------


 
 

  WACHOVIA BANK, N.A.,   a national banking association., as a Lender          
By: ____/s/ Filomena R. Cerqueira                 Name:__Filomena R.
Cerqueira                        Title:___Vice
President                                  



 
 

--------------------------------------------------------------------------------


 
 
Schedule 1 – Lenders and Commitments


 
  Lender
  Commitment Amount
  Commitment Percentage
  Citicorp USA., Inc.
  $70,000,000
  46.666667%
  SunTrust Bank
  $50,000,000
  33.333333%
  Wachovia Bank, N.A.
  $30,000,000
  20%



 
 

--------------------------------------------------------------------------------

 